258 S.C. 463 (1972)
189 S.E.2d 6
Tony McCALL, Appellant,
v.
The STATE of South Carolina, Respondent.
19429
Supreme Court of South Carolina.
May 29, 1972.
Messrs. Richard T. Townsend and Thomas J. Thompson, of Laurens, for Appellant.
*464 Messrs. Daniel R. McLeod, Atty. Gen., Emmet H. Clair, John P. Wilson, and Edwin B. Brading, Asst. Attys. Gen., of Columbia, for Respondent.
May 29, 1972.
BUSSEY, Justice:
Appellant was indicted on two separate indictments, each charging, at different times and places, housebreaking, grand larceny and receiving stolen goods. At the September, 1969, term of General Sessions Court for Laurens County, he plead guilty on each indictment to charges of housebreaking and grand larceny and was sentenced to five years imprisonment upon each indictment, such sentences to run consecutively. Subsequently he filed an application for post-conviction relief, challenging his plea and sentence under only one of the indictments. After a full hearing which commenced in September, 1970, and was concluded in January, 1971, he was denied any relief and appeals.
While he states and argues four questions, only two ultimate questions are presented: (1) Was appellant denied effective assistance of counsel at the time of his plea? (2) Was his plea freely, voluntarily and understandingly entered? Factual findings of the trial court were to the effect that the plea was freely, voluntarily and understandingly entered, and that the appellant had not been denied the assistance of competent, effective counsel.
*465 These issues of fact having been decided adversely to the appellant, we are limited in our review to the determination of whether there was evidence to sustain such findings of fact. White v. State, 255 S.C. 493, 179 S.E. (2d) 906; Dixon v. State, 253 S.C. 41, 168 S.E. (2d) 770; Ross v. State, 250 S.C. 442, 158 S.E. (2d) 647.
The record clearly shows that these findings were amply supported by the evidence, and, indeed, we are satisfied, by the clear preponderance thereof. The judgment of the lower court is accordingly,
Affirmed.
MOSS, C.J., and LEWIS, BRAILSFORD and LITTLEJOHN, JJ., concur.